Citation Nr: 0735280	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  02-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954 and from April 1958 to September 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in April 2004 and May 
2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that while on active duty the 
veteran exhibited symptoms of anxiety while on active duty 
for which he was prescribed medication.  He was hospitalized 
for complaints of anxiety in 1970, soon after his discharge 
from service.  Although no psychiatric disorder was found at 
that time, he was later diagnosed as having a dysthymic 
disorder and PTSD.  Prior remands by the Board included 
requests for an examination to ascertain if the veteran has 
PTSD if any of his claimed stressors were to be confirmed.  
In a response from the U.S. Army and Joint Services Records 
Research Center (JSRRC), it was indicated that one of the 
veteran's stressors, the death of a door gunner in February 
1965, was confirmed, but that there was no indication that 
the veteran's unit, the 16th Aviation Battalion had served in 
the Republic of Vietnam.  It is noted that the veteran has 
not claimed that his battalion was stationed in Vietnam, only 
that he was sent there from his base in Okinawa.  It is noted 
that he was awarded the Vietnam Service Medal with 3 bronze 
stars which is some evidence of Vietnam service.  The 
veteran's representative has argued that the veteran should 
be afforded a compensation examination to ascertain whether 
he has PTSD.  The Board agrees and finds that any examination 
should also ascertain whether current symptoms are related to 
the symptoms noted during service.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule a VA 
examination in order to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder must to be made 
available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor that has been verified 
by the RO or the Board may be used as a 
basis for a diagnosis of PTSD.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
PTSD, and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors.  
If the diagnosis of PTSD can not be 
verified, the examiner should render an 
opinion regarding whether it is at least 
as likely as not (probability 50 percent 
or greater) that any currently diagnosed 
psychiatric disorder is related to the 
symptoms noted during service.  A 
complete rational of any opinion 
expressed should be included in the 
examination report.
 
2.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



